Order entered October 16, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00898-CR

                        MICHAEL EDWARD HARSSEMA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80837-2018

                                             ORDER
       On the Court’s own motion, we DIRECT the Clerk of this Court to remove the briefs in

this case from the Court’s website and to seal the briefs in this case. See TEX. R. APP. P. 43.6.


                                                       /s/    DAVID L. BRIDGES
                                                              PRESIDING JUSTICE